The opinion of the court was delivered by
Van Syckel, J.
This writ is prosecuted to set aside an assessment for taxes made in East Orange in 1897, on bank stock owned by the prosecutrix in the Essex County National Bank, which is located in the city of Newark.
She was a non-resident in this state during the year 1897, and it is upon that fact that her case is rested.
The federal statute provides that shares of non-residents shall be taxed where the bank is located, and not elsewhere. Ren. Stat. U. S., p. 1015, § 5219.
The New Jersey statute provides that when the owner of shares is a non-resident, the bank shall be assessed to the amount of such shares so owned or held by non-residents in the manner now provided by statute m the case of other corporations. Gen. Stat., p. 3302, § 101.
We find the fact to be that the prosecutrix was a non*584residen!;, and, therefore, she was not subject to assessment in East Orange; the assessment should have been made to the bank in the city of Newark.
The assessment in East Orange is, therefore, set aside, but this court has power to direct a proper assessment to be made in the city of Newark. Gen. Stat., p. 3404, § 547.
This point has been expressly ruled in two cases in this court. Angle v. Lantz, 24 Vroom 578; Mayer v. Jersey City, 32 Id. 473.
Let proceedings be taken under the act of March 23d, 1881, to make a proper assessment in the city of Newark.